Citation Nr: 9927594	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-38 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
January 1946.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The veteran was previously 
denied service connection for a nervous disorder in a May 
1956 rating action.  His current appeal arises from an April 
1996 rating action, with which he expressed disagreement in 
June 1996.  A statement of the case was issued in July 1996, 
and the appeal was perfected upon the receipt at the RO of a 
VA Form 9 (Appeal to Board of Veterans' Appeals) later that 
month.  Also in July 1996, the veteran appeared at a hearing 
conducted by a hearing officer at the RO, and in August 1996, 
a supplemental statement of the case was issued. 

Thereafter, the case was forwarded to the Board in 
Washington, DC.  Subsequently, a question arose as to the 
veteran's desire to appear at a hearing conducted by a Board 
Member, and, in document received from the veteran in May 
1998, he specifically indicated that he wished to appear 
before a Member of the Board at the RO.  Accordingly, the 
Board remanded the case to the RO later that month, in order 
to have the veteran scheduled for his requested hearing.  
Thereafter, the record reflects that a number of hearings 
were scheduled, but, in each case, the veteran requested 
postponements due to his cancer treatment.  Finally, in July 
1999, the veteran advised the RO that he no longer desired a 
hearing, and he asked that his appeal be forwarded to the 
Board for a decision.  Shortly thereafter, the case was 
returned to the Board, in Washington.   



FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
a nervous condition, in a May 1956 rating action, based upon 
the lack of medical evidence showing treatment of the claimed 
disorder during service.  That decision was not appealed, and 
became final. 

2.  The evidence obtained since the RO's 1956 decision is 
either cumulative of evidence previously considered, or does 
not demonstrate any relationship between the veteran's 
current psychiatric disorder and service, and, therefore, 
does not bear directly and substantially upon the specific 
matter under consideration, and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's decision in 1956 is not new 
and material, and the veteran's claim of entitlement to 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for a psychosis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

A review of the record discloses that the veteran was 
previously denied service connection for a nervous condition 
(psychiatric disorder), in a May 1956 rating action.  This 
was based upon a review of the veteran's service medical 
records, his contentions, and a report from a private 
physician.  The veteran had contended that he was treated for 
psychiatric problems during service.  However, since there 
were no records of such treatment shown in his service 
medical records; there was no psychiatric abnormality noted 
when he was examined in connection with his discharge from 
service; and there was no medical evidence showing that he 
had manifested, or been diagnosed as having a psychosis 
within one year of his discharge from service, his claim for 
service connection was denied.   

The RO's 1956 decision became final when it was not appealed, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In order to 
reopen his claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the May 1956 decision by the RO, we must 
first note that the United States Court of Appeals for 
Veterans Claims has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court has more recently held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203, 206 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a psychiatric disorder, is that which has been submitted 
since the RO's decision in May 1956.  

Evidence submitted since the RO's 1956 decision includes a 
1979 statement from the veteran, private medical records 
dated in 1994 and 1995, VA medical records dated in 1995, and 
the veteran's 1996 testimony.  The veteran's 1979 statement 
and his current testimony essentially repeat his prior 
contentions that his treatment for psychiatric symptoms began 
in service.  Since this is essentially the same contention 
the veteran made in 1956, it is merely cumulative and, as 
such, this may not be considered new evidence for purposes of 
reopening the veteran's claim.   

The private and VA treatment records reflect, in pertinent 
part, that the veteran is currently being treated for major 
depression.  They also include the veteran's comments that he 
experienced similar symptoms during service.  As indicated 
above, however, the veteran's contention that his illness 
began during service has long been known.  Moreover, the fact 
that the veteran is currently being treated for a psychiatric 
illness, more than 45 years after service, in no way 
establishes any relationship between this illness and 
service.  Significantly, these records contain no medical 
opinions whatsoever linking the veteran's present psychiatric 
disorder to his service.  Accordingly, this evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and therefore, under the facts of this 
case, it does not appear that the Board need reach the 
question of well-groundedness in the regulation.  However, 
assuming it could be applied, we would be compelled to point 
out that, for the same reasons discussed above, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It is cumulative, and it does not include competent evidence 
linking the veteran's current disability to service.  We thus 
conclude that new and material evidence to reopen the 
veteran's claim for service connection for a psychiatric 
disorder has not been presented.

The Board further notes that, in its July 1996 statement of 
the case, the RO cited to 38 C.F.R. § 3.156, the regulation 
discussed with approval in Hodge, and quoted the regulation's 
pertinent language as it relates to new-and-material evidence 
claims.  The RO's analysis, however, by concluding that 
"[t]o justify a reopening of a claim, on the basis of new 
and material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome," 
appears to be predicated, in part, upon language found 
impermissible by Hodge.  It is therefore unclear whether the 
RO appropriately considered the veteran's claim under the 
language of section 3.156.  This raises the question as to 
whether the case should be remanded in order to protect the 
veteran's due process rights, by ensuring that the RO did 
consider the case using the correct interpretation of the 
law.  

In this regard, the Board notes that we may consider 
arguments, sub-issues, statutes, regulations, or judicial 
analyses which have not been considered by the RO, if a 
claimant will not be prejudiced by our action.  Furthermore, 
whether the Board must remand an appeal to the RO to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, the citation of statutes and 
regulations, or the summary of the reasons for the RO's 
decision will depend on the circumstances of the individual 
case.  VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993), the Court cited to 
VAOPGCPREC 16-92 in holding, "As with all of its decisions, 
a BVA decision that a claimant will not be prejudiced by its 
deciding a question or questions not addressed by the [RO] 
must be supported by an adequate statement of reasons or 
bases."  

With respect to the present appeal, the Board finds that our 
proceeding to a decision without remanding to the RO for re-
analysis under the Hodge standard does not prejudice the 
veteran.  In reaching this conclusion, we note that the 
evidence submitted by the veteran does not "bear directly or 
substantially on the specific matter under consideration."  
Furthermore, the new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's disability.  As indicated above, the veteran 
has submitted evidence which is either cumulative, or in no 
way relates his current psychiatric disorder to service.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for reconsideration by 
the RO under the Hodge standard, would be judicially 
expedient or otherwise result in a different finding than 
that reached previously by the RO.  Thus, such a remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  The Court has held 
that such remands are to be avoided.  See Winters v. West, 
supra, 12 Vet.App. at 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a psychiatric disorder, 
the claim may not be reopened.  


ORDER

New and material evidence has not been presented to reopen a 
claim of service connection for a psychiatric disorder, and 
the appeal is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

